Citation Nr: 0019170	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  96-23 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder.

2.  Entitlement to service connection for residuals of right 
hand injury.

3.  Entitlement to an evaluation in excess of 10 percent for 
lumbar paravertebral myositis, with spondylosis, L5-S1, from 
May 31, 1991, through May 29, 1995.

4.  Entitlement to an evaluation in excess of 20 percent for 
lumbar paravertebral myositis, with degenerative disc at L4-
L5, from May 30, 1995, to the present.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1978, and from November 1990 to May 1991.  This 
appeal arises from a June 1993 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
regional office (RO) 


FINDINGS OF FACT

1.  A psychiatric disorder was not shown in service; an 
adjustment disorder was noted on VA evaluation six months 
after service, but there is no objective evidence of a 
current chronic neuropsychiatric disorder; there is no 
objective evidence of current residuals of right hand injury.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claims of service connection for a 
neuropsychiatric disorder or residuals of right hand injury 
are plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.

4.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased evaluation for his service connected back disorder.

5.  From 1991 to May 1995, there is evidence of moderate 
intervertebral disc syndrome as well as muscle spasm on 
forward bending with loss of lateral spine motion; there is 
no evidence of severe limitation of motion, severe 
intervertebral disc syndrome, or severe lumbosacral strain to 
support a higher evaluation during that period.  

6.  The evidence from May 30, 1995, to the present shows 
muscle spasm, but no more than slight to moderate limitation 
of motion, minimal neurological findings, and no evidence of 
listing of the whole spine to the opposite side, marked 
limitation of forward bending in a standing position, or loss 
of lateral motion with osteo-arthritic changes or evidence of 
additional functional loss due to pain.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim to service connection for a neuropsychiatric disorder 
or for residuals of a right hand injury.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The criteria for an evaluation of 20 percent, and not in 
excess thereof, for lumbar paravertebral myositis, with 
spondylosis, L5-S1, from May 31, 1991, through May 29, 1995, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Diagnostic Codes 5292, 5293, 5295 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for lumbar paravertebral myositis, with degenerative disc at 
L4-L5, from May 30, 1995, to the present have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Diagnostic 
Codes 5292, 5293, 5295 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2000).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for a neuropsychiatric disorder and 
residuals of right hand injury, the Board concludes that the 
veteran's claims for service connection for those conditions 
are not well grounded.

The service medical records pertaining to the veteran's 
second period of active duty (from which the claimed 
disabilities allegedly stemmed) show no treatments or 
complaints related to a neuropsychiatric disorder.  In 
February 1991, the veteran reported tingling of the right 
hand after a heavy crate filled with weapons fell on his back 
and right hand.  A contusion of the right hand was noted.  In 
March 1991, examination showed the dorsal three middle digits 
as slightly tender to palpation over the distal 
interphalangeal joints.  X-rays of the hand were negative.  
He also sustained an injury to his back in the February 1991 
incident which resulted in his later service-connected lumbar 
paravertebral myositis with spondylosis and degenerative 
disc.

A VA examination in October 1991 showed no findings of hand 
pathology.  VA examination reports dated in 1995 and 1999 
contain no complaints or findings related to the veteran's 
right hand.

A VA psychological evaluation was conducted in November 1991.  
On reporting to the testing session, the veteran's facial 
expression was frightened and tense although he was polite 
and cooperative.  During the testing period he underwent 
three crying spells, for which he apologized.  His military 
service in the 70's was noted, and he reported that he had 
joined the National Guard afterwards.  He was activated 
during Operation Desert Storm until March 1991.  He had been 
sent home after the back injury.  He went back to his job and 
everything was fine except for irritability at home and his 
constant back pain.  He had not received any physical therapy 
for his back, but an orthopedic evaluation was scheduled for 
that December.  He expressed a great deal of melancholy and 
estrangement from his family.  He believed "it is his pain" 
but he also had lost interest in everyday activity that he 
had previously enjoyed.  He said that the separation from 
family was the worst part, and that now he had the back pain.  
Following testing, the examiner reported that the veteran 
seemed quite anxious and depressed at not being able to 
overcome his back pain and the emotional component associated 
with it.  He was not satisfied with the treatment accorded 
his back, and there were complaints of delay in treatment.  
Otherwise, there were no signs of major emotional 
psychopathology.  He was definitely feeling depressed with 
regard to his impatience in getting rid of his back 
discomfort.  Diagnostically the impression was adjustment 
disorder with depressed features.  However, it was highly 
recommended that prompt orthopedic attention be sought as 
well as psychotherapeutic assistance to prevent further 
deterioration of the problems.  The record contains no 
further reports of psychiatric findings or treatments.

A psychiatric disorder was not shown in service, and, while 
an adjustment disorder was noted on VA evaluation 
approximately six months after separation from service, there 
is no objective evidence of a current chronic 
neuropsychiatric disorder.  (Symptoms of adjustment disorders 
by definition cannot persist for more than six months after 
the termination of the stressor or its consequences.  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  The record does not demonstrate any objective 
evidence of current residuals of the veteran's right hand 
injury during service.

The veteran's lay statements to that he has a chronic 
neuropsychiatric and right hand disorders which began during 
service are not supported by objective medical evidence and 
are not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
His own statements as to medical diagnoses are not competent 
to render his claim well-grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In the absence of objective 
medical evidence to support the veteran's contentions, his 
claims are not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has a chronic 
neuropsychiatric disorder or current residuals of right hand 
injury.  Based upon the foregoing, the Board concludes that 
he has failed to meet his initial burden of presenting 
evidence that his claims for service connection for those 
disabilities are plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claims are denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Evaluation of Back Disorder

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991). That is, he has presented a 
claim which is plausible. All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.

The service medical records show that the veteran injured his 
lower back in February 1991 when a crate containing several 
hundred pounds of weapons fell on him.  Service connection 
for lumbar paravertebral myositis, with spondylosis, L5-S1, 
was granted in June 1993, and a 10 percent evaluation was 
assigned from May 31, 1991.  A March 2000 rating decision 
increased the evaluation to 20 percent for lumbar 
paravertebral myositis, with degenerative disc at L4-L5, from 
May 30, 1995.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  Musculoskeletal disorders are rated with 
consideration of the resulting functional impairment.  38 
C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Code 5292 provides the following evaluations for limitation 
of motion of the lumbar spine:  severe, 40 percent; moderate, 
20 percent; and slight, 10 percent.  38 C.F.R. Part 4, 
Diagnostic Code 5292 (1999).  Code 5293 pertains to 
intervertebral disc syndrome:  where the disability is 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief, a 60 percent evaluation is appropriate; where the 
evidence demonstrates severe disability; recurring attacks, 
with intermittent relief, a 40 percent evaluation is merited; 
for a moderate disability, with recurring attacks, a 20 
percent evaluation is appropriate; and a mild disability 
merits a 10 percent evaluation.  38 C.F.R. Part 4, Diagnostic 
Code 5293 (1999).

Under Code 5295, a 40 percent evaluation is the maximum 
contemplated evaluation and is warranted for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  A 10 percent evaluation 
is appropriate for lumbosacral strain with characteristic 
pain on motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(1999).

A February 1991 service medical record showed tenderness over 
the lumbosacral spine, with decreased range of motion 
secondary to spasm.  There was positive straight leg rasing 
test on the right at 70 degrees.  The impression was possible 
herniated nucleus pulposus.  A March 1991 record showed 
chronic lower back pain with possible herniated nucleus 
pulposus, unresponsive to conservative management.  

Following service, a November 1991 VA orthopedic examination 
showed pain to pressure of the vertebral spinous processes 
and paravertebral musculature with evidence of spasm and 
several tender fibrotic nodules.  Range of motion was painful 
but full.  The veteran had difficulty straightening his trunk 
because of pain.  Straight leg raising elicited back pain at 
80 to 170 degrees.  The diagnoses were lumbar paravertebral 
fibromyositis; spondylosis L5-S1; and sacralization, S1.

A CT scan of the lower lumbosacral spine in September 1993 
was interpreted as showing no significant abnormality.

A VA examination on May 30, 1995, reported that a November 
1994 magnetic resonance imagining (MRI) test showed a 
degenerated and bulging disc at L4-L5.  The veteran reported 
low back pian with radiation to the right leg associated with 
cramps.  On examination, there were no postural abnormalities 
or fixed deformities of the back.  There was tenderness to 
palpation of the lumbar paravertebral muscles.  Range of 
lumbar spine motion was:  forward flexion to 88 degrees; 
backward extension to 15 degrees; right and left lateral 
flexion to 30 degrees; and rotation to 35 degrees 
bilaterally.  There was no objective evidence of pain on 
motion except in rotation.  There was negative straight leg 
raising bilaterally, and no muscle atrophy of the lower 
extremities.  Muscle strength of the legs was 5/5 except the 
right extensor hallucis longus ankle dorsiflexor, which was 4 
out of 5.  The diagnoses were clinical right L5 
radiculopathy; lumbar paravertebral myositis; and bulging 
disc and degenerative disc at L4-L5 by MRI.

A VA examination was conducted in July 1999.  The veteran 
reported severe low back pain with radiation to the right 
buttock and posterior right leg up to the knee.  The veteran 
stated that he was not taking any painkillers and had not 
seen a doctor for back treatment in the past year.  Lifting 
objects, bending, and resting or sitting for a long time were 
precipitating factors.  The veteran worked as a supervisor at 
the Water Company of Puerto Rico.  He stated that he was 
unable to play baseball and had difficulty washing his car 
due to his back condition.  Range of motion was: forward 
flexion to 60 degrees; backward extension to 30 degrees; 
lateral flexions to 35 degrees; and rotations to 35 degrees.  
There was painful motion on the last degree of the range of 
motion.  The examiner described moderate objective evidence 
of painful motion on all movements of the lumbar spine.  
There was moderate lumbosacral paravertebral muscle spasm, 
and mild weakness of right ankle dorsiflexor muscles.  There 
was moderate tenderness to palpation of the lumbar 
paravertebral muscles.  There were no postural abnormalities 
or fixed deformities of the back.  There was moderate lumbar 
paravertebral muscle spasm.  The veteran had a normal gait 
cycle, and there was no muscular atrophy of the lower 
extremities.  There was negative straight leg raising 
bilaterally.  Knee and ankle jerks were 2+ bilaterally and 
symmetric.  No sensory deficit was shown.  The diagnoses were 
lumbosacral paravertebral myositis spondylosis with 
sacralization of S1 by history; degenerative disc at L4-L5 
level associated with a bulging annulus by MRI November 1994.

The most recent VA examination was conducted in December 
1999.  Range of motion was measured at:  forward flexion to 
85 degrees; backward extension to 15 degrees; lateral flexion 
to 30 degrees bilaterally; and rotation to 35 degrees 
bilaterally.  There was evidence of pain of motion in all 
movements of the lumbar spine.  There were no fixed 
deformities of the back.  There was tenderness to palpation 
of the lumbar paravertebral muscle from L2-S1 on the right.  
There was negative straight leg raising, and no muscle 
atrophy of the lower extremities.  

In reviewing the inservice findings and the post service VA 
records from 1991 in light of the current diagnosis of 
degenerative disc disease, it is apparent that neurological 
findings were present in 1991.  While the 1993 CT scan was 
interpreted as negative, the earlier findings of positive 
straight leg raising and muscle spasm, as well as the 1994 
finding of degenerative and herniated disc, call that 
interpretation into question.  The Board finds that the 
evidence of record prior to May 1995 demonstrates that the 
criteria for a 20 percent evaluation were met; there is 
evidence of moderate intervertebral disc syndrome as well as 
muscle spasm on forward bending with loss of lateral spine 
motion.  38 C.F.R. Part 4, Diagnostic Codes 5293, 5295 
(1999).  There is no evidence of severe limitation of motion, 
severe intervertebral disc syndrome, or severe lumbosacral 
strain to support a higher evaluation during that period.  
Accordingly, the Board finds that an evaluation of 20 percent 
is appropriate for the period from May 31, 1991, to May 29, 
1995.  

In looking at the evidence from May 30, 1995, to the present, 
the Board concludes that the veteran has not met the criteria 
for an evaluation in excess of the currently assigned 20 
percent.  The examination findings show muscle spasm, but no 
more than slight to moderate limitation of motion, minimal 
neurological findings, and no evidence of listing of the 
whole spine to the opposite side, marked limitation of 
forward bending in a standing position, or loss of lateral 
motion with osteo-arthritic changes.  38 C.F.R. Part 4, 
Diagnostic Codes 5292, 5293, 5295 (1999).

While the examination reports have shown complaints of pain, 
these complaints of pain do not warrant a rating in excess of 
20 percent under 38 C.F.R. §§ 4.40 and 4.45 because the 
examination findings did not substantiate additional range-
of-motion loss in the lumbosacral spine, due to pain 
attributable to the service-connected disability, on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  Given the medical findings 
which do not reflect range of motion deficits that came close 
to the requirements for a rating in excess of 20 percent, and 
the good strength and lack of muscle atrophy in the lower 
extremities, the Board finds that a preponderance of the 
evidence is against a finding of "additional functional loss" 
due to limitation of motion in the lumbar spine caused by 
pain complaints.

Accordingly, the Board finds that, based on the evidentiary 
record, the veteran's service connected lower back disorder 
merits a 20 percent evaluation for the period from May 31, 
1991, to the present.  38 C.F.R. Part 4, Codes 5292, 5293, 
5295 (1999).  See Fenderson, supra.  






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a neuropsychiatric disorder is denied.

Service connection for residuals of right hand injury is 
denied.

An evaluation of 20 percent, and not in excess thereof, for 
lumbar paravertebral myositis, with spondylosis, L5-S1, from 
May 31, 1991, through May 29, 1995, is granted.

An evaluation in excess of 20 percent for lumbar 
paravertebral myositis, with degenerative disc at L4-L5, from 
May 30, 1995, to the present, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

